The Honorable Arnell Willis State Representative Post Office Box 356 Helena, AR 72342
Dear Representative Willis:
I am writing in response to your request for my opinion on the following questions:
  1. If one circuit judged signed and approved an expungement, could another judge overturn that judge's order?
  2. If this case has been heard four times by four judges and they rule in favor of an individual, could another judge rule and overturn an individual expungement?
  3. Do[es] he have jurisdiction to hear this case after this person has filed an ethics complaint against this judge?
  4. Should the Supreme Court have heard this case of expungement since this case was approved by a circuit judge and prosecuting attorney five years ago?
RESPONSE
I must respectfully decline to answer your questions, which raise issues that have most recently been adjudicated in the case ofRattler v. Bobby Jones, et al., Phillips County Circuit Court Case No. CV-2006-150-3. Resolving such issues is a task traditionally left to the courts. In order to avoid encroaching upon exclusively judicial prerogatives, this executive-branch office has long exhibited what I recently characterized as "a steadfast unwillingness to second-guess the orders or judgments of courts." Ark. Op. Att'y Gen. No. 2006-140, citing Ark. Op. Att'y Gen. No. 2001-278. The appropriate avenue of relief from the decision of the court in the above referenced case would have been by appeal to a higher court — an option that none of the litigants has apparently pursued. I regret I could not be of assistance to you in this matter.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB/JHD:cyh